       Case 2:18-cv-03723-NIQA Document 14 Filed 01/07/19 Page 1 of 20



Joshua L. Thomas, Esq.
Joshua L. Thomas & Associates
225 Wilmington-West Chester Pike, Suite 200
Chadds Ford, PA 19317
Phone: 215-806-1733
Fax: (888) 314-8910
Email: JoshuaLThomas@gmail.com
Atty ID# 312476



JAMES EVERETT SHELTON                         UNITED STATES DISTRICT COURT
                                              FOR THE EASTERN DISTRICT OF
                                              PENNSYLVANIA
      Plaintiff

      v.

FCS CAPITAL LLC, ET AL.
     Defendants
                                              No. 2:18-cv-03723-NIQA


         MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’
FCS CAPITAL LLC, EMIL YASHAYEV, BARRY SHARGEL, JACOVETTI LAW, P.C.
   AND ROBERT C. JACOVETTI (DEFENDANTS) MOTION TO VACATE THE
                    CLERK’S ENTRIES OF DEFAULT


                                              ___/s/ Joshua Thomas________
                                              Joshua L. Thomas and Associates
                                              Joshua Thomas Esq.
                                              Supreme Court ID No. 003992012
                                              225 Wilmington-West Chester Pike
                                              Suite 200
                                              Chadds Ford, PA 19317
                                              Phone: (215) 806-1733
                                              Email: JoshuaLThomas@gmail.com
         Case 2:18-cv-03723-NIQA Document 14 Filed 01/07/19 Page 2 of 20



       Defendants, respectfully submit this memorandum of law in support of its motion to

vacate the Clerk’s entry of default against Chase, pursuant to Rule 55(c) of the Federal Rules of

Civil Procedure.

                 STATEMENT OF FACTS AND PROCEDURAL HISTORY

       The default that was entered against all Defendants should be vacated, as good cause

exists to set aside the default. First, Plaintiff knowingly and intuitionally entered into a waiver of

service for Emil Yashayev, Barry Shargel and FCS Capital LLC. Plaintiff, in fact, uploaded this

waiver on October 23, 2018 in regards to the initial complaint. Then, two weeks later, the

Amended Complaint was filed on November 13, 2018. As Plaintiff was well aware, the affidavit

of service permits 60 days to submit a responsive pleading. (See Docket entry 6). Prior to the 60

days expiring, and without Defendants’ consent, Plaintiff submitted an amended complaint. (See

Docket Entry 7). As such, since they service was originally by waiver of service, and no further

attempts at proper service were made of the amended complaint, Defendants still had 60 days to

submit responses. After that was sent, a safe harbor letter was sent to Plaintiff. (See Exhibit A –

Safe harbor letter). However, prior to the expiration of the 60 days, and instead of responding to

the safe harbor letter, a request for default was entered on December 16, 2018. (See Docket

Entry 9).

       Second, and even more seriously, Plaintiff never properly served Jacovetti Law, P.C. and

Robert C. Jacovetti by his own admission. By Plaintiff’s own admission, the only “service” on

these two entities was via certified mail. (See Docket entries 10 and 11). As such, Plaintiff

admitted that proper service was not performed on these entities. As such, the request for default

submitted on December 20, 2018 was not proper, by plaintiff’s own admission. As such, the

Plaintiff was not entitled to either of these Defaults.
        Case 2:18-cv-03723-NIQA Document 14 Filed 01/07/19 Page 3 of 20



                          LEGAL ARGUMENT
            DEFAULT AGAINST DEFENDANTS SHOULD BE VACATED
   A. Standard of Review

       Under Rule 55(c) of the Federal Rules of Civil Procedure, the Court “may set aside an

entry of default for good cause.” See also Mrs. Ressler’s Food Prods. v. KZY Logistics, LLC, 675

F. App’x 136, 139 (3d Cir. 2017). In determining whether to vacate default, a court should

consider: (1) whether the plaintiff will be prejudiced by a vacatur of default; (2) whether the

defendant has a meritorious defense; and (3) whether the defendant’s culpable conduct led to the

entry of default. See Feliciano v. Reliant Tooling Co., 691 F.2d 653, 656 (3d Cir. 1982); see also

Sourcecorp Inc. v. Croney, 412 Fed. Appx. 455, 459 (3d Cir. 2011). Vacatur of an entry of

default requires a less substantial showing than vacatur of a default judgment. See Feliciano, 691

F.2d at 656. The Third Circuit “does not favor entry of defaults or default judgments.” Id. at 6

(citing United States v. $55,518.05 in U.S. Currency, 728 F.2d 192, 194 (3d Cir. 1984). Rather, it

prefers adjudication on the merits. See id. (citing Hill v. Williamsport Police Dep’t, 69 Fed.

Appx. 49, 51 (3d Cir. 2003)).

       In addition, default judgment without proper service of the complaint is, a fortiori, void

and should be set aside – without the need to consider the Third Circuit’s three-part test set forth

above in Feliciano. See Deutsche Bank Nat. Tr. Co. v. Lindsey, No. CIV.A. 13-2040 JBS, 2014

WL 4793017, at *2 (D.N.J. Sept. 25, 2014 (citing Gold Kist, Inc. v. Laurinburg Oil Co., Inc., 756

F.2d 14, 19 (3d Cir. 1985)); see also United States v. One Toshiba Color TV, 213 F.3d 147, 156

(3d Cir. 2000); Mettle v. First Union Nat. Bank, 279 F.Supp.2d 598, 603 n.3 (D.N.J. 2003) (“As

this Court finds that entry of default against [defendant] is void based on the improper service of

the summons and complaint, the Court need not consider the factors set forth in Gold Kist.”). A

motion to set aside default is addressed to the sound discretion of the court. See Emmanouil v.
         Case 2:18-cv-03723-NIQA Document 14 Filed 01/07/19 Page 4 of 20



ita Mgmt., LLC, No. CIV.A. 11-5575 JAP, 2012 WL 2277721, at *6 (D.N.J. June 15, 2012)

(citing Tozer v. Charles A. Krause Milling Co., 189 F.2d 242, 244 (3d Cir. 1951)).

    B. Defendants Have All Satisfied The Standard To Vacate Default

    Because Defendants Emil Yashayev, Barry Shargel and FCS Capital LLC had all signed a

waiver, pursuant to FRCP 12(a)(1)(A)(ii) and FRCP 4(d), they had 60 days to submit a response

to the Amended Complaint, since it was filed prior to a response being submitted to the first

complaint and since it had not been submitted per agreement of the parties. As such, the default

was entered prematurely as to these parties, since they were not re-served to shorten the time

frame to 21 days.

    Further, because Defendants Jacovetti Law, P.C. and Robert C. Jacovetti were not properly

served with the complaint at all, and Plaintiff even cites to the wrong rules for their alleged

service specifically “PA RCP 404(2) and 403” [sic]. Obviously, those rules do not apply for a

federal complaint, and the proper form of service is pursuant to FRCP 4(c). Plaintiff admits

service was not proper in his affidavits, serving only via certified mail when there was no

permission to do so, and further, relies on the improper rules for this alleged service. Further,

upon information and belief, Plaintiff had actually discussed waiver of service with a

representative for Defendants Jacovetti Law, P.C. and Robert C. Jacovetti, and chose to use the

improper method of service instead.

    As such, this Court need not even consider the three-part test articulated by the Third Circuit

in Feliciano for any of the Defendants. Rather, the defaults against all defendants is a fortiori,

void. See Lindsay, 2014 WL 4793017. Even if, however, the Court were to consider the Third

Circuit’s three-part test, it would still be appropriate for this Court to vacate the defaults.
        Case 2:18-cv-03723-NIQA Document 14 Filed 01/07/19 Page 5 of 20



   C. Plaintiff Will Not Be Prejudiced by Vacating the Default

       Plaintiff will not be prejudiced if the defaults entered against Defendants are vacated. The

question of prejudice involves the loss of available evidence, whether there is increased potential

for collusion or fraud, and whether the plaintiff substantially relied upon the default judgment.

See Walker v. Glover, No. CIV.A. 06-5211SRC, 2007 WL 4557652, at *1 (D.N.J. Dec. 21,

2007) (citing Feliciano, 691 F.2d at 657). A plaintiff will not be prejudiced by merely having to

litigate a matter that the litigant hoped to prevail on by default. See id. Indeed, the law favors

adjudicating cases on the merits. See id.

       As applied here, there is no prejudice to Plaintiff if the default is vacated. Vacating the

defaults, and allowing Defendants to file responsive pleadings to the Complaint, will not lead to

loss of evidence, or increase the potential for fraud or collusion. Instead, it will enable the Court

to reach a decision on the merits of the case, which is encouraged by the policy of the Third

Circuit. Further, there is no evidence that the Plaintiff substantially relied upon the default.

Plaintiff knew or should have known the proper rules of waiver and service pursuant the FRCP,

but chose not to abide by them, in one case trying to rush to default, and in the other trying to use

different rules for improper service. Neither of these are proper methods to try and acquire a

default and do show any form of reliance.

   D. Defendants All have Meritorious Defenses To The Complaint

           a. Defendants FCS Capital LLC, Emil Yashayev, Barry Shargel

       Substantially all of the “facts” alleged by Plaintiff are either palpable incorrect, or

misstated to intentionally be misleading. First, the T-mobile usage screenshot and also the email

that Plaintiff received did not come from any of the Defendants, rather it came from an entity

known as “Fast Advance” at the time in question. Plaintiff sent this information to sent to
        Case 2:18-cv-03723-NIQA Document 14 Filed 01/07/19 Page 6 of 20



Defendant Robert C. Jacovetti as “evidence” and as such, we are entering this as an exhibit, as it

is already known by the parties. (See Exhibits B and C – T-mobile usage screenshot and email to

Plaintiff.) Further, Business Debt Experts and Business Debt Relief, LLC are not actual

companies nor are they actual D/B/A's and as such, all facts alleged by Plaintiff in this regard are

simply not accurate or have any relation with reality. Further, Michael Deangelis was an

employee of Fast Advance Funding (FAF) during the time that Plaintiff is alleging. In fact,

Plaintiff even mentions this in his Complaint, yet still continues to reference the improper

parties. Mr. Deangelis was calling from his personal cell phone which none of the parties in this

case have an authority over. Further, Mr. Deangelis was sending emails from FAF after May 1st

and therefore he could not be working for any Defendants because the emails would have been

sent from a Defendant entity, which they were not. While the phone number 347-707-7942 is a

number owned by FCS Capital LLC, the number could have been spoofed by Michael Deanglis

in order to get back at the Defendants for firing him. Further, the application that Deanglis sent

Plaintiff from his “FAF” email with Defendant’s letter head was once again something that could

have been done for “revenge” and the documents were something Deanglis had from his time

working with Defendant before the time in question. Further, paragraph 62 on page 14 of the

complaint is a phone number that is owned by Defendant but that was not Deanglis’ old number.

       Further, on page 19, paragraph 110 on the Complaint, pursuant to internal call records,

that number did not make the alleged call at that time. On paragraph 71 on page 15 of the

complaint, where calls are alleged, an internal review of the phone records show those calls did

not happen at that time. Further, the alleged number does not do text messaging, auto dialer or

touch 1 calls, so these assertions are not accurate. Additionally, Plaintiff claims that Anthony

Diaz called him several times from May through August. However, during this time, Plaitniff
         Case 2:18-cv-03723-NIQA Document 14 Filed 01/07/19 Page 7 of 20



engaged in conversation with Anthony and expressed interest in our service, that is why Anthony

kept calling him to follow up on previous conversations. In Plaintiff’s call log on 10/17/2018 a

text was allegedly sent from a number ending in 3787. Defendants have reviewed all activity for

that extension for that day. It was two calls that came in nothing going out and that number does

not, in fact, send texts. Further, Plaintiff says that Terrell called him multiple times and yet again,

the phone records do not match this. Finally, in direct opposition to page 10, paragraph 42 of the

complaint, The Defendants alleged have not and do not claim that they are a law office. This is

merely false.

           b. Defendants Jacovetti Law, P.C. and Robert C. Jacovetti

       It is apparent that Plaintiff only amended the complaint to include these Defendants

purely as a form of attempted coercion against Defendant Jacovetti. After several attempts to

browbeat Jacovetti via email and phone calls, Plaintiff simply threatened to include him as a

Defendant if he did not give in to Plaintiff’s demands. There are no actual material facts as to

what these Defendants did or allegedly did, besides representing the other defendants in actions.

They did not perform collections, nor did they actually attempt to call Plaintiff to sell services.

The new claims in the amended complaint against these defendants are completely frivolous and

should be dismissed with prejudice as they were only included so these Defendants could not

represent the others in this frivolous action.

   E. Defendants Did Not Engage in Culpable Conduct Leading to the Entry of Defaults

       Defendants did not engage in any culpable conduct, mistake, oversight, or negligence that

led to the default. To the contrary, the default was entered based solely upon the culpable

conduct, mistake, oversight, or negligence of Plaintiff, who admitted to improper service on the

one hand, and moved for default to quickly on the other.
        Case 2:18-cv-03723-NIQA Document 14 Filed 01/07/19 Page 8 of 20



       Courts have consistently granted motions to vacate default (and default judgment) where

the defendant rebutted the alleged service of process. See, e.g., Live Face on Web, LLC v. Zeobit,

LLC, No. CV 17-1255, 2017 WL 4390505, at *5 (E.D. Pa. Oct. 3, 2017) (granting defendant’s

motion to vacate default, where defendant submitted a declaration stating that the individual

whom Plaintiff allegedly served with the Complaint as the defendant’s sole registered agent, was

not in fact an agent or employee of the defendant, and was never authorized to accept service of

process on behalf of the defendant); Direct Route, LLC v. Spirevision, Inc., No. C09- 0486RAJ,

2009 WL 10688090, at *2 (W.D. Wash. July 31, 2009) (granting defendant’s motion to vacate

default judgment, based upon “the process server’s conflicting declarations with the evidence

submitted by the Defendants”); DirecTV, Inc. v. Garcia, No. 4:03-CV-422-A, 2004 WL 691219,

at *4-*6 (N.D. Tex. Mar. 2, 2004) (setting aside default judgment based upon the process served

“had made several false returns of service in multiple cases, including that … the process server

gave false declarations, under penalty of perjury, that he had made proper service of process in

each of those cases”).

                                         CONCLUSION

       For these reasons, this Court should vacate the clerk’s entries of default.

                                                     ___/s/ Joshua Thomas________
                                                     Joshua L. Thomas and Associates
                                                     Joshua Thomas Esq.
                                                     Supreme Court ID No. 312476
                                                     225 Wilmington-West Chester Pike
                                                     Suite 200
                                                     Chadds Ford, PA 19317
                                                     Phone: (215) 806-1733
                                                     Email: JoshuaLThomas@gmail.com
 Case 2:18-cv-03723-NIQA Document 14 Filed 01/07/19 Page 9 of 20



                                 CERTIFICATION



I, the undersigned attorney certify that I served a copy of this on Plaintiff, specifically:

James Everett Shelton
316 Covered Bridge Road
King of Prussia, Pa 19406

                                                ___/s/ Joshua Thomas________
                                               Joshua L. Thomas and Associates
                                               Joshua Thomas Esq.
                                               Supreme Court ID No. 312476
                                               225 Wilmington-West Chester Pike
                                               Suite 200
                                               Chadds Ford, PA 19317
                                               Phone: (215) 806-1733
                                               Email: JoshuaLThomas@gmail.com
Case 2:18-cv-03723-NIQA Document 14 Filed 01/07/19 Page 10 of 20
       Case 2:18-cv-03723-NIQA Document 14 Filed 01/07/19 Page 11 of 20




JAMES EVERETT SHELTON                               UNITED STATES DISTRICT COURT
                                                    FOR THE EASTERN DISTRICT OF
                                                    PENNSYLVANIA
       Plaintiff

       v.

FCS CAPITAL LLC, ET AL.
     Defendants
                                                    No. 2:18-cv-03723-NIQA


                                 ORDER GRANTING
                                MOTION TO VACATE
                            CLERK’S ENTRIES OF DEFAULT

       THIS MATTER having been opened to the Court upon the application of attorneys for

Defendants, upon notice to all parties for an Order vacating the Clerk’s entries of default,

pursuant to Rule 55(c) of the Federal Rules of Civil Procedure, and the Court having considered

the submissions of the parties, and for good cause shown;

       IT IS ON THIS _____________ day of _______________, 2019;

       ORDERED:

       1. That Defendants motion is hereby granted; and

       2. That the Clerk’s defaults entered against all Defendants be and hereby is vacated.




                             ________________________________________________
                             HONORABLE NITZA I QUINONES ALEJANDRO, U.S.D.J.
       Case 2:18-cv-03723-NIQA Document 14 Filed 01/07/19 Page 12 of 20



Joshua L. Thomas, Esq.
Joshua L. Thomas & Associates
225 Wilmington-West Chester Pike, Suite 200
Chadds Ford, PA 19317
Phone: 215-806-1733
Fax: (888) 314-8910
Email: JoshuaLThomas@gmail.com
Atty ID# 312476



JAMES EVERETT SHELTON                                 UNITED STATES DISTRICT COURT
                                                      FOR THE EASTERN DISTRICT OF
                                                      PENNSYLVANIA
      Plaintiff

      v.

FCS CAPITAL LLC, ET AL.
     Defendants
                                                      No. 2:18-cv-03723-NIQA


             DECLARATION IN SUPPORT OF DEFENDANTS’
FCS CAPITAL LLC, EMIL YASHAYEV, BARRY SHARGEL, JACOVETTI LAW, P.C.
   AND ROBERT C. JACOVETTI (DEFENDANTS) MOTION TO VACATE THE
                    CLERK’S ENTRIES OF DEFAULT

      I, Joshua L. Thomas, declare as follows:

1.    I am admitted to practice law in the United States District Court, Eastern District of

      Pennsylvania and attorney of record herein for all Defendants. If called as a witness in

      this Action, I am competent to testify of my own personal knowledge, to the best of my

      recollection, as to the matters set forth in this Declaration.

2.    I submit this declaration in support of Chase’s Motion to Vacate Default pursuant to

      Federal Rule of Civil Procedure 55.

3.    A safe harbor letter was sent to Plaintiff via regular mail at 316 Covered Bridge Road

      King of Prussia, PA 19406 on December 5, 2018. (See Exhibit A).
     Case 2:18-cv-03723-NIQA Document 14 Filed 01/07/19 Page 13 of 20



4.   The letter was not returned but no response was forthcoming to the letter.

5.   After discussion at length this matter with Defendant, Barry Shargel he sent the T-mobile

     usage screenshot (See Exhibit B).

6.   Mr. Shargel sent me the email that Plaintiff from an entity known as “Fast Advance”.

     (See Exhibit C – email to Plaintiff).

7.   Mr. Shargel also sent me detailed information regarding the call logs that are referenced

     in this pleading.



     Dated: January 7, 2019

                                                  ___/s/ Joshua Thomas________
                                                  Joshua L. Thomas and Associates
                                                  Joshua Thomas Esq.
                                                  Supreme Court ID No. 003992012
                                                  225 Wilmington-West Chester Pike
                                                  Suite 200
                                                  Chadds Ford, PA 19317
                                                  Phone: (215) 806-1733
                                                  Email: JoshuaLThomas@gmail.com
Case 2:18-cv-03723-NIQA Document 14 Filed 01/07/19 Page 14 of 20




  EXHIBIT A
        Case 2:18-cv-03723-NIQA Document 14 Filed 01/07/19 Page 15 of 20




Joshua L. Thomas & Associates, PLLC
Joshua L. Thomas, Esq.
225 Wilmington-West Chester Pike
Suite 200
Chadds Ford, PA 19317
Phone:215-806-1733
Fax: 888-314-8910
E-mail: JoshuaLThomas@gmail.com

December 5, 2018

Re: SHELTON v. FCS CAPITAL LLC, YASHAYEV, SHARGEL, JACOVETTI LAW,
P.C. and ROBERT C. JACOVETTI; Docket: 2:18-cv-03723-NIQA



Subject: Matter regarding JACOVETTI LAW, P.C. and ROBERT C. JACOVETTI



Dear Mr. Shelton,

       In regard to the above-referenced matter, this letter should be considered a

correspondence sent for the purposes of F.R.C.P 11 and is being sent 21 days prior to a motion

for sanctions being filed against you. As you are well aware at this point, Mr. Jacovetti and his

firm have not been involved in any of the allegations cited in your amended complaint. Further,

even if they were, which again, they were not, any involvement on their party would not only not

be a violation of the claims you are raising, and your claims are clearly raised in bad faith as an

attempt at forcing a settlement under threat of attempted duress of my clients.

       Further, as has been previously made clear to you, any claims against FCS Capital, LLC

or any of the other named defendants are completely meritless and the Amended Complaint not

only failed to show any merit in the case, but actually made it worse by adding in additional

parties. This letter is our one offer to let you withdraw the entire pleading at this time, and not

face the threat of sanctions against you. Further, while you mailed copies of the amended
        Case 2:18-cv-03723-NIQA Document 14 Filed 01/07/19 Page 16 of 20



complaint to at least some of the Defendants around November 29, 2018, as you must be well

aware, there has been no proper service according to the Federal Rules of Procedure on any

Defendants whatsoever, nor has anyone accepted service, particularly since regular mail is not a

proper method, especially for an initial pleading.

       Further, As you are attempting to hold yourself out as an attorney on several of the

documents filed with the court, you could not only face sanctions in this case, but also with the

state bar or bars where you seek to practice, face potential liability with your law school, if you

are enrolled, and face insurance issues with any firm you attempt to work with or if you attempt

to self-insure yourself if you do attempt to go into practice. Filing a frivolous lawsuit is a very

serious matter and the best chance to escape relatively unscathed professionally as well as

personally is to immediately withdraw this suit. If you have any questions, I can be reached at

215-806-1733.


                                                 Thank you for your consideration,


                                               _/s/ Joshua Thomas ________________________
                                                      Joshua Thomas, Esq.
Case 2:18-cv-03723-NIQA Document 14 Filed 01/07/19 Page 17 of 20




   EXHIBIT B
  8/12/2018                                          My T-Mobile 14
                           Case 2:18-cv-03723-NIQA Document      | Usage | Usage
                                                                       Filed     Details
                                                                               01/07/19  Page 18 of 20
(/home.html)



   BILLING (HTTPS://MY.T-                    USAGE                      PLAN (/PLANS.HTML)                       PHONE                   SHOP (/PURCHASE/SHOP)
 MOBILE.COM/BILLANDPAY)         (/USAGE/USAGEOVERVIEW.HTML)                                         (/MYPHONE/MYPHONEDETAILS.HTML)




                                                              Apr. 07 - May. 06, 2018                                  James, (484) 626-3942




  Voice        Messaging      Data       T-Mobile purchases         Third-party purchases



                                                                                                                                           Total use: 10 minutes
  All      Charged       Filter : (347) 493-7857    X
                                                                                                                                           Total charges: $0.00

Filter by selecting the value you would like to see in the table below.

 Date & Time (Pacific)        Destination               Number                Min                Type                                      Charge

05/01/18, 5:31 PM             to BRONX NYC/NY           (347) 493-7857        3                  T-Mobile to T-Mobile                             --

05/01/18, 5:06 PM             Incoming                  (347) 493-7857        7                  Call Waiting                                     --




                                                                                                                                             Download usage records




        SUPPORT (HTTP://SUPPORT.T-MOBILE.COM/WELCOME.HTML)


        CONTACT US (/CONTACT-US.HTML)


        STORE LOCATOR (HTTP://WWW.T-MOBILE.COM/STORE-LOCATOR.HTML)


        COVERAGE (HTTPS://WWW.T-MOBILE.COM/COVERAGE/LTE-COMPARISON-MAP)


        T‑MOBILE.COM (HTTP://WWW.T-MOBILE.COM)


        TERMS & POLICIES

        About T-Mobile USA (https://www.t-mobile.com/about-us)                             Return Policy (https://www.t-mobile.com/Templates/Popup.aspx?

        Terms & Conditions (https://www.t-mobile.com/Templates/Popup.aspx?                 PAsset=Ftr_Ftr_ReturnPolicy&print=true)

        PAsset=Ftr_Ftr_TermsAndConditions&print=true)                                      Terms of Use (https://www.t-mobile.com/Templates/Popup.aspx?

        Privacy Policy (https://www.t-                                                     PAsset=Ftr_Ftr_TermsOfUse&print=true)

        mobile.com/company/website/privacypolicy.aspx)                                     Privacy Resources (https://www.t-mobile.com/responsibility/privacy)


        LOG OUT




                                             © 2002 - 2018 T-Mobile USA, Inc (http://www.t-mobile.com/Templates/Popup.aspx?
    PAsset=Ftr_Ftr_Copyright&print=true',922,'width=568,height=400,screenX=568,screenY=400,left=50,top=50,toolbar=no,location=no,menubar=no,status=no,resizable,scrollbars)


  https://my.t-mobile.com/calldetailrecords.forward.html                                                                                                           1/1
Case 2:18-cv-03723-NIQA Document 14 Filed 01/07/19 Page 19 of 20




   EXHIBIT C
8/12/2018              Case 2:18-cv-03723-NIQAGmail - Fast Advance
                                                Document        14Funding/
                                                                     FiledMichael DeangelisPage 20 of 20
                                                                            01/07/19


                                                                                          Jamie Shelton <jeshelton595@gmail.com>



  Fast Advance Funding/ Michael Deangelis
  1 message

  Ben Schorr <ben@fastadvancefunding.com>                                                                 Fri, Mar 16, 2018 at 9:49 AM
  To: jeshelton595@gmail.com



        Hello James,

    I'm following up with some information regarding working capital for your business. We look forward to getting you the funding
    necessary to take your business to the next level.

    Here’s what I’ll need from you in order to get you approved:

                 1.    The completed and signed 1 page application (attached)

                 2.    Your business’s last 3months of bank statements (all pages, all bank accounts)

                 3.    Scan, attach and email the items above to ben@fastadvancefunding.com

    Once I receive your information, I’ll get back to you within 24 hours with an approval, your funding options, and next steps. I
    look forward to working with you!



    Mike DeAngelis


    Senior Funding Specialist



    777 3rd Avenue
    New York, New York 10017
    Office: 267-435-8161 ext 1046 cell 347-493-7857
    Fax: (917)534-6273
    Email: ben@fastadvancefunding.com
    Website: www.fastadvancefunding.com

    Join our mailing list!
    CONFIDENTIAL: The information in this email and in any attachments is confidential and may be privileged. If you
    are not the intended recipient, please destroy this message, delete any copies held on your systems and notify the
    sender immediately. You should not retain, copy or use this email for any purpose, nor disclose all or any part of its
    content to any other person. Information exchanged is proprietary between the intended user and our company

    ᐧ




            FAF APPLICATION-Ben .pdf
            663K




https://mail.google.com/mail/u/0/?ui=2&ik=b132012478&jsver=E_wtq3A0qDs.en.&cbl=gmail_fe_180807.12_p3&view=pt&q=fast%20advance%20fundi…   1/1
